EXHIBIT 99.4 Occidental Petroleum Corporation Fourth Quarter 2011 Earnings Conference Call January 25, 2012 1 2 •Net Income - $1.6 Billion in 4Q11 vs. $1.2 Billion in 4Q10 –EPS $2.01 (diluted) vs. $1.49 in 4Q10. •Consolidatedpre-tax income from continuing operations - $2.6 Billion in 4Q11 vs. $2.9 Billion in 3Q11 •3Q11 EPS $2.18 (diluted after tax) –Major items resulting in the difference between 3Q11 and 4Q11 income included: »higher oil volumes and prices, +$0.07 per share; »lower 4Q chemical and midstream income, -$0.08 per share; »higher equity-based compensation costs, -$0.05 per share; »higher exploration expense, -$0.02 per share, and; »higher 4Q operating costs, -$0.08 per share. •4Q11 EPS $2.02 (diluted after tax) Fourth Quarter 2011 Earnings - Highlights Fourth Quarter 2011 Earnings - Highlights 2 Fourth Quarter 2011 Earnings - Oil & Gas Segment Variance Analysis - 4Q11 vs. 3Q11 ($ in millions) •Core Results for 4Q11 of $2.537 B vs. $2.612 B in 3Q11 –Higher oil volumes and prices, were offset by higher operating costs, higher equity- based compensation costs, and higher exploration expense. 3 4 Fourth Quarter 2011 Earnings - Oil & Gas Segment 4Q113Q11 Reported Segment Earnings ($mm)$2,537$2,612 WTI Oil Price ($/bbl)$94.06$89.76 Brent Oil Price ($/bbl)$109.07$112.22 NYMEX Gas Price ($/mcf)$3.68$4.28 Oxy’s Realized Prices Worldwide Oil ($/bbl)$99.62$97.24 + 2½% quarter-to-quarter Worldwide NGLs ($/bbl)$55.25$56.06 - 1½% quarter-to-quarter US Natural Gas ($/mcf)$3.59$4.23 - 15% quarter-to-quarter 4 5 4Q113Q11 Oil and Gas Production Volumes (mboe/d) 748739 •Domestically, production was 449 mboe/d, representing the highest ever domestic production volumes for the company, compared to our guidance of 442 to 444 mboe/d. •Our production rose by 13 mboe/d compared to 3Q11, with the Permian and California contributing the bulk of the sequential increase in our overall domestic production volumes. •Our better-than-expected 4Q11 domestic production reflected the effect of the ramp up in capital spending as well as higher levels of workover and well maintenance activity. •In addition, 4Q11 was relatively free of significant operational disruptions, which also contributed to the better than expected results. Fourth Quarter 2011 Earnings - Oil & Gas Production 5 6 •Latin America volumes were 31 mboe/d. –Colombia volumes increased slightly from 3Q11 while both periods included pipeline interruptions caused by insurgent activity. •In the Middle East region: –We recorded 1 mboe/d production in Libya. –In Iraq, we produced 9 mboe/d, an increase of 5 mboe/d from 3Q11 volumes.
